Citation Nr: 1638655	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected asthma and residuals of splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was most recently before the Board in April 2014 when additional claims for service connection for bilateral hearing loss, hypertension and erectile dysfunction were denied.  His service connection claims for tinnitus and vertigo were remanded for further development.  A September 2014 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has tinnitus that is etiologically related to his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus has been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's asserts that his tinnitus is the result of in-service noise exposure. See December 2008 VA examination report.  He has provided additional alternative theories for service connection.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  His DD-214 reflects that he received the Sharpshooter Rifle Badge and Expert Badge (Hand Grenade).  Additionally, an in-service January 1988 audiogram noted that the Veteran was routinely exposed to hazardous noise.  The Board will concede in-service noise exposure.

Post-service treatment records show complaints of, and treatment for, tinnitus.

The Veteran was afforded several VA examinations and opinions for his tinnitus.  In a December 2008 VA examination the VA examiner provided a negative opinion noting that the Veteran had not complained of tinnitus in service.  Similar conclusions were made in an April 2014 VA opinion.  The Board finds these opinions are not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's credible statements regarding in-service noise exposure and continuity of symptomatology since service, and his current diagnosis of tinnitus, the Board gives the Veteran the benefit of the doubt and finds that service connection for tinnitus is warranted.  Further discussion of the evidence is simply not warranted.

ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, another remand is required in this case with respect to his claim for service connection for vertigo.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran maintains that his vertigo disability is secondary to his service-connected asthma, and also his service-connected residuals of splenectomy, to include scar, for idiopathic thrombocytopenia purpura; immunocompromise due to asplenia. 

The Veteran was afforded addendum April and May 2014 VA medical opinions.  A review of the VA opinions reflects that the VA examiner did not provide all of the medical opinions requested in the April 2014 BVA remand.  The VA examiner was specifically asked to provide opinions as to whether the Veteran's vertigo was caused or aggravated by either his service-connected asthma and/or his service-connected residuals of splenectomy.  

Although the May 2014 VA examiner concluded that the Veteran's splenectomy and vertigo, and the Veteran's vertigo and asthma, are not related, the examiner did not discuss whether the Veteran's service-connected asthma or residuals of splenectomy aggravated (worsened) his vertigo.  38 C.F.R. § 3.310(b).  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by this issue.

While on Remand additional records should additionally be obtained.  The Veteran indicated in an October 2014 statement that there were additional records located at the John Cochran VA Medical Center.  As such, any outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records from the VA St. Louis Health Care System- John Cochran Division.  If records are not available, the VA St. Louis Health Care System should specifically note that he records are not available. 

In this regard, the Veteran himself is asked to attempt to obtain these records, if possible.

2.  Following the development set forth in Remand paragraph 1, forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's vertigo.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is caused by his service-connected asthma. 

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is aggravated by his service-connected asthma. 

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is caused by his service-connected residuals of splenectomy, to include scar, for idiopathic thrombocytopenia purpura; immunocompromise due to asplenia.   

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vertigo is aggravated by his service-connected residuals of splenectomy, to include scar, for idiopathic thrombocytopenia purpura; immunocompromise due to asplenia. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


